In an action, inter alia, to compel the sellers of a certain business to satisfy a claim of the State Tax Commission, the commission appeals from an order of the Supreme Court, Suffolk County, entered June 17, 1976, which, inter alia, granted the motion of defendant Margaret Prenty to dismiss the sixth cause of action of the complaint (the only cause of action asserted against her). Order affirmed, with $50 costs and disbursements. The dismissal of the complaint as against defendant Margaret Prenty was proper, as the complaint fails to state a cause of action against her. It is unnecessary to reach the issue of the priority of the statutory lien created by subdivision (c) of section 1141 of the Tax Law. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.